Citation Nr: 0504802	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1973 to February 1975.

In June 2001, the veteran filed a claim of entitlement to 
service connection for hepatitis.  In November 2001, the 
veteran a statement in support of claim 
(VA Form 4138) in which he appeared to contend that he had 
non-Hodgkin's lymphoma as a result of Hepatitis C.  The 
claims were denied in a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  The veteran filed a notice of disagreement 
in October 2002, and the RO issued a statement of the case in 
November 2002.  The veteran perfected an appeal by filing a 
substantive appeal (VA Form 9) in December 2002.  In his 
substantive appeal, the veteran requested a personal hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.

In September 2004, the veteran testified at a personal 
hearing which was chaired by the undersigned VLJ at the 
Board's offices in Washington, D.C.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Issue not on appeal

Also appealed was the issue of entitlement to service 
connection for a right knee disability.  However, during the 
September 2004 hearing the veteran indicated that he wished 
to withdraw his appeal as to that issue.  See the hearing 
transcript, page 2.
Accordingly, that issue is no longer before the Board on 
appeal.  See 38 C.F.R. § 20.204 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran is seeking entitlement to service connection for 
Hepatitis C and for non-Hodgkin's lymphoma.  In essence, he 
contends that these disabilities were the result of various 
incidents of his military service, to include exposure to 
toxic chemicals and exposure to radar.  The veteran 
additionally contends that he was hospitalized for hepatitis 
during service and that his currently diagnosed Hepatitis C 
is related thereto.  The veteran also appears to be 
contending that the non-Hodgkin's lymphoma is secondary to 
the Hepatitis C.  His representative has requested that a 
medical nexus opinion be obtained.

Factual background

The Board believes that a brief recitation of certain 
pertinent facts will be useful.

A review of the veteran's service medical records shows a 
pertinently negative separation physical examination on 
December 9, 1974.  However, it appears that he was admitted 
to a military medical facility four days later, on December 
13, 1974 "for hepatitis" and that he was hospitalized from 
December 13, 1974 to January 14, 1975 for "viral 
hepatitis".  He was placed on physical profile on January 
14, 1975, to include no food handling.  He was discharged 
from service on February 6, 1975.  

The record is devoid of pertinent evidence for many years 
thereafter.  It appears that the veteran was incarcerated for 
a number of years.  Medical records from the Texas Department 
of Corrections do not document either Hepatitis C or non-
Hodgkin's lymphoma; some lacerations while in prison were 
noted.  

Of record are recent VA medical records.  A July 2001 VA 
hospital record includes a diagnosis of polysubstance 
dependence and a diagnosis of Hepatitis C.  
Non-Hodgkin's lymphoma was evidently diagnosed shortly 
thereafter.     



Reason for remand

In essence, the RO denied the claim because no relationship 
has been shown between either claimed disability and the 
veteran's military service.  This is true.  However, it 
appears that no effort has been made to determine if such a 
relationship exists.  

This case presents certain medical questions, such as the 
relationship, if any, between the veteran's in-service 
hospitalization for viral hepatitis and the 
Hepatitis C which was diagnosed a quarter of a century later; 
the relationship, if any, between the veteran's post-service 
substance abuse and Hepatitis C; and the claimed relationship 
between the Hepatitis C and the non-Hodgkin's lymphoma which 
was evidently diagnosed shortly after the hepatitis C was 
diagnosed.  It is beyond the authority of the Board to itself 
answer these questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  The 
Board believes that these matters should be addressed by an 
appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2003) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative in order to 
ascertain whether there are any recent 
medical examination, hospitalization 
and/or treatment records which have not 
been associated with the veteran's VA 
claims folder.  Any such records should 
be obtained. 



2.  The veteran's VA claims folder should 
then be referred to a physician with 
appropriate expertise.  The veteran's VA 
claims folder and a copy of this REMAND 
should be provided to the physician, who 
should acknowledge receipt and review 
thereof.  The reviewing physician should 
render a nexus opinion, in light of the 
veteran's entire medical history, as to: 
(1) the relationship, if any, between the 
veteran's currently diagnosed Hepatitis C 
and his military service, in particular 
the hospitalization for viral hepatitis 
in December 1974-January 1975; and (2) 
the relationship, if any, between the 
non-Hodgkin's lymphoma and (a) the 
veteran's military service and (b) the 
Hepatitis C.    If the reviewing 
physician deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran should be 
undertaken.  A copy of the opinion should 
be associated with the veteran's VA 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







